Title: Stephen Cathalan to Thomas Jefferson, 19 June 1816
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


      
        
           Dear sir
          Marseilles the 19th June 1816—
        
        What Preceeds is a Copy of my last Respects of the 4th Inst by the Ship Lothair of norfolk;
        I have now the honor of Informing you that on the 4th Inst I have Shipped on the Brig Ocean of New york Capn Nel S. Bond—
        Two Cases of 12 Bottles Each Red wine of Paillerols,
        & 1 Basket Maccaroni
        & on the 14th Inst on the Brig General Marion of new york
        one Box Containing 30 Bottles Red Wine of Lédenon.
         Both vessels Sailed the next morning after I had Shipped Said Wine & maccaroni, which prevented me of Informing you, by the Same of opportunities opportunity I have Consigned them to the Collector of the District of new-york, where Bound for, to be forwarded to you by him, as you will observe it by the Inclosed Bills of Lading;
        The quality of the wine of Paillerols is not yet Generaly known, but I Beg your Refference to the Printed Paper inserted in the Said cases,
        as to the wine of Lédenon, it is from a Vilage at 3 miles distant of the famous, antic, Pont du Gard, about 11 Miles from nismes, going to the Pont du Snt Esprit Route du Bas Languedoc to Lyon, Paris &a you tasted of that V Sort of wine at dinner at my house in the year 181787—which I called vin de ma Tante, as the Sister of my Father had the best vineyards, on that Cottage, & when alive, used to Send yearly Some for our own use; you found it Good & being more Liquoreux than the Claret, I had; you Preffered it to the vin de Bordeaux I had;—She Died in the year 1794—at 88. of age! by which Event, we lost with her our yearly Stock of this wine, her landed  Property was Sold, & now one Mr Tourneyzon a Switz who has Purchased Some vineyards at Lédenon, has established there un choix, & purchases the 1st qualities of the wines of Lédenon; it is then from him, that I have procured that wine, mentioning that I wanted the Best & Genuine as it was for you; hoping he has (tho’ wine’s Sellers are not Generaly to be trusted, many being Called Monsieur Melange,) Served me faithfully & being encouraged, as well as the owner of the vineyards of Paillerols, that either if those wines, Proves Satisfactory to your Palate, they will be demanded by the Connoisseurs of the united States,
         I beg you to accept These Two Samples of wine, to be drinked with your family & Friends, if it turns out to your Taste.
        In Talking about wines with you, you  remember, I dare Say, of the Famous choix of Mr henry Bergasse at Marseilles, where we dinned together in 87—he Left this Place Soon after the 23d april 1789—when the Populace of Marseilles, Rised a Riot on that Day, asking to the Mayor & aldermans of this City to Lower the Price of Bread at 2 Sols, Fresh Beef & mouton at 6 Sols Pr ℔. & Wine at 4 Sols pr Pot; Pretending that Since Bergasse had emproved the quality of the wines of Provence, very near as good as Bordeaux claret, they had too much risen in Price, & they Threatned to distroy his choix; it was fortunately preserved, but he never Returned here, & died Some years ago at Lyons; other  Wine’s merchants purchased his Large Casks, & this Branch of Commerce to which this Country is endebted to him has Since much encreased;—his Son who had under his tuition Continued in that Branch at Lyons, has Risen Such an Stablishment here, & has rented 18 months ago my own house for 6 years were where  I Lodged in the year 1787—the Same you visited with Whare houses adjacents to it for that Purpose; he will Soon have old Wine, that quality is well known in the united States, where it is Drunk as Claret, it Cost here only one Frank per Bottle, Box included, Three Years old.—
        I will Ship the wine of Roussillon as Soon as it will Reach me, & Send you it’s Invoice.
        The Basket Maccaroni ammounts to ƒ35– to your Debit.
        
           I am allways at your Commands & with Great Respect Dear sir your most obedt & Devoted Servt
          Stephen Cathalan.
        
      
      
        Ths Jefferson Esqr to Stephen CathalanDebor for 1 Basket Maccarony by  the Brig ocean Bound for New-York as pr Bill of Lading of the 4th June 1816Weighing ℔ 54 net at ƒ55– pr quintalF29–70Canvas, Packing, Portering, Custom’s Duty & Craftage on Board  5–30F35–
      
    